Day, J.
Plaintiff, a judgment creditor of J. M. Brady, brings this action to set aside a conveyance to Angeline Brady, wife of J. M., of the north-east quarter of the north-east quarter of section 24, township .72, range 26, as in fraud of plaintiff’s rights, and to subject it to the payment of his judgment. The defendants claim: 1. That the property in question was acquired with property of the said Angeline. 2. That the money with which the purchase was made proceeded from the sale of a homestead, which the defendants owned and occupied prior to the contracting of the debt upon which plaintiff’s judgment was obtained. The cause was tried by the court by the first method of trying equitable issues, and a decree was entered dismissing plaintiff’s petition. Plaintiff appeals. The cause is triable here de novo. The abstract furnished, contained simply the pleadings, without any of the evidence upon which the decree was based. It is needless to state that in this condition of the record we have no means of determining the correctness of the decision, and that no course is left to us but to affirm the decree of the court below.
Affirmed.